DETAILED ACTION

Specification
The disclosure is objected to because it lacks section headings (“Brief Description of the Drawings,” Detailed Description,” etc.).  Appropriate correction is required.
The abstract of the disclosure is objected to because “[i]t is suggested to provide” (line 1) is awkward and generally redundant to the purpose of the abstract; therefore, this phrase should be deleted.  Correction is required.  See MPEP § 608.01(b).
	The title of the invention is objected to because it is too long.  Correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase, “arranged coaxially to each other” is awkward.  The phrase has been treated as “coaxially with each other,” in accordance with the drawings.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 
Claim 7 recites the limitation "the data interface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Note that neither the GNSS receiver not prism  are positively recited elements in the parent claims; rather, they are intended use only.  Similarly, in claim 13, recitations with respect to the “detecting” step are indefinite since the receiver or prism must first be positively recited in order to perform the step.  Claim 18 includes similar issues.
The recitation of “which comprises a first holder” in line 3 of claim 10 is narrative and indefinite.  The examiner suggests, “wherein the holder is a first holder,” for example.
This may not be a comprehensive list of indefinite issues.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kohn (U.S. Patent Application Publication 2015/0362316) in view of Román (U.S. Patent 7,419,104) and Prouty (U.S. Patent Application Publication 2013/0310971).
Kohn discloses a holder (82) for fixing a spray can (84).  There is mechanical interface for connecting a prism (36) to the holding unit (via 56, for example) and for releasably connecting the holder to a frame (Figure 2).  The holding unit is arranged offset with respect to the axis of the prism holder.  Román teaches offset (Figure 2C) and axially aligned (Figure 2A) are optional alternatives.  Prouty teaches axially aligning a prism (40) and a spray applicator (30).  It would have been obvious to one of ordinary skill at the time of the invention to have configured Kohn to have the alignment of Prouty in order mark a substrate as desired since Román teaches a manner in which the alignment could be arranged and exemplifies that there is no patentable distinction between aligned and offset holders.
Regarding claims 2 and 3, the examiner takes Official notice that it is known to use springs in order to securely bias adjacent elements together.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have used a spring element(s) as claimed.
Regarding claim 4, the examiner takes Official notice that caps are well known to use in order to obtain a closed container and rods are common connecting devices.  For these reasons, it would have been obvious to one of ordinary skill at the time of the invention to have configured the holder as claimed.  Note that caps and rods are not patentable parts since they are so well known.
Kohn includes a pointer (54).

Regarding claims 7 and 8, see abstract of Kohn, for example.
Regarding claim 9, it would have been obvious to one of ordinary skill at the time of the invention to have used any known mount in order to mount the device as desired.
The nozzle of Kohn is deemed to be observable by a user (see Figure 2).
Regarding claim 12, the examiner takes Official notice that it is known to position a plurality of spray devices adjacent one another in order to, for example, spray different colors.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have arranged the cart as claimed.  Note that this is a duplication of existing parts which cannot patentably distinguish the apparatus in this instance.
Given the product of Kohn/Román/Prouty, it would have been obvious to one of ordinary skill at the time of the invention to have used the process steps in order to properly mark a substrate, in accordance with the purpose of each of the references.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Prouty (U.S. Patent Application Publication 2013/0310971) in view of Kohn (U.S. Patent Application Publication 2015/0362316) and Román (U.S. Patent 7,419,104).
Prouty discloses the cart having an aligned prism and spray device; however, the spray device does not appear to be a can holder.  Kohn and Román, as applied above, teach an aligned prism/can holder.  It would have been obvious to one of ordinary skill at the time of the invention to have used the arrangement of Kohn/Román with the cart of Prouty in order to readily interchangeable paints, for example.

Conclusion
The additional references teach spraying devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671